MURANE, District Judge.
It becomes necessary to ascertain what is meant by the word “inhabitant,” as used in sections 468 and 469, Code of Civil Procedure of Alaska. Are the two allegations of the. complaint necessarily inconsistent?
The words “residence,” “inhabitancy,” and “domicile” are generally used as synonymous. A person may be living in a certain place and not be an inhabitant of the state in which it is situated. In Haymond v. Haymond, 74 Tex. 414, 12 S. W. 90, it was held that an absence by plaintiff from the state or county during a period of six months next preceding the filing of a petition for divorce, would not affect his right to maintain the action.
In determining whether a person is an inhabitant of a place or not, actual residence, with his personal presence in such place, is one circumstance in determining it, but it is far from being conclusive. It depends upon many other circumstances besides actual presence. If one departs from his fixed abode on business of a temporary nature or a pleasure trip, but with the intent to return, he is still an inhabitant of the city *626or state from which he departed with such intent to return. Sears v. City of Boston, 1 Metc. (42 Mass.) 250; Way v. Way, 64 Ill. 406; Wallace v. Wallace, 62 N. J. Eq. 509, 50 Atl. 788; United States v. Penelope, 27 Fed. Cas. 486; Miller v. Eastern Oregon Gold Mining Co. (C. C.) 45 Fed. 345.
From the foregoing authorities, it will be seen the two allegations are not necessarily inconsistent, and the question of residence or inhabitancy is one depending upon the proof offered.
On the other ground of demurrer, to wit, improper joinder of causes, sections 369 and 464, Code of Civil Procedure, would seem to be decisive. Both causes of action arise out of the same transaction, or are connected with the same subject of action, and are properly united in the same complaint under the first subdivision of section 369 of the Code. Bliss in his work on Code Pleading, § 126, very clearly lays down the rule.
For the reasons herein stated, the demurrer should be overruled; and it is so ordered.